Citation Nr: 9917591	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for gum disease leading 
to loss of teeth.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from August 1947 to July 1950.
This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for bilateral knee injury and 
loss of teeth secondary to gum disease.

The Board remanded these matters in August 1996.  At that 
time, also before the Board was the issue of entitlement to 
service connection for bilateral hearing loss, which was 
denied by the Board.  As to the Remand directives, the Board 
is satisfied that the RO complied accordingly and that no 
further development is warranted.


FINDINGS OF FACT

1.  Medical evidence of a nexus between post-service 
bilateral knee disability and the veteran's period of service 
has not been submitted.

2.  Medical evidence of a nexus between any post-service gum 
disease leading to loss of teeth and the veteran's period of 
service has not been submitted.


CONCLUSION OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral knee disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for gum disease leading to loss of teeth is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records include clinical records that reflect 
an injury to the left knee during a parachute jump in May 
1948.  One entry reveals that after the incident, the veteran 
was able to jump on the knee, but that it became swollen 
afterward and he underwent physical therapy.  Further, in 
April 1949, the record discloses that the veteran reinjured 
the left knee in another similar incident.  In a third 
parachute jump in April 1950, a review of the record reveals 
that the veteran again injured the left knee, at which time 
he experienced increasing pain and swelling.  An undated 
record, apparently made upon admission to the hospital in May 
1950 reveals swelling and mild tenderness of the left knee; 
full range of motion of the left knee without atrophy of the 
quadriceps was indicated.  A diagnosis was rendered of 
internal derangement of the left knee, mild, recurrent.  

In another clinical record dated shortly after admission in 
May 1950, the examiner noted the veteran's complaints of pain 
in the left knee following the April 1950 parachute jump.  In 
the report, the examiner noted swelling and pain since the 
incidents.  On examination, the examiner noted no excess 
motion, moderate swelling, ballotable patella, pain on full 
flexion over medial meniscus, pain over medial side on deep 
pressure, no quadricep atrophy, and roughing of patella on 
motion.  The x-ray impression was negative.  A diagnosis was 
rendered of internal derangement, moderate, of the left knee.  
Also included in the service medical records is a physical 
therapy record for treatment rendered in May 1950.  A 
doctor's progress note, apparently dated later in May 1950, 
reveals treatment for effusion of the left knee, much 
improved, and discloses that the veteran was walking without 
difficulty, no limp, and no evidence of atrophy.  Otherwise, 
the veteran's service medical records are silent for any 
pertinent complaints, findings, or diagnoses.

Pertinent post-service records include VA outpatient progress 
notes dated in February 1993 in which the veteran complained 
of edema and burning in the lower extremity.  An impression 
was rendered of secondary pedal edema to the knees and lower 
extremity swelling of unknown etiology.  In a VA medical 
certificate dated in February 1993, the veteran complained of 
swelling in both legs.  The impression noted was lower 
extremity pedal edema and edema.  In an April 1993 record, 
the examiner noted continued swelling in the left extremity.  
In a VA hospital report for admission in November 1993 
related to other disorders, the examiner noted no edema, 
clubbing, or cyanosis of the extremities and reported that 
the joints had full range of motion.  

A December 1996 dental examination is of record in which the 
examiner noted that the veteran wears full dentures and 
reported losing teeth during a "jump" accident.  Objective 
findings were edentulous, mild erythema on palate - palatal 
denture stomatitis.

In January 1997, the veteran underwent a VA joints 
examination in which the history of the inservice accident 
was recited.  Noted in the report is that the veteran stated 
that only one injury occurred during service rather than a 
prior recorded history of three injuries.  On examination, 
other than minimal crepitus and slight tenderness on the left 
medial joint line area, essentially, all findings were 
normal.

Also, the veteran demonstrated 5/5 strength with no evidence 
of fluid or atrophy of the quadricep muscles.  Bilateral knee 
films showed chondrocalcinosis and minimal degenerative 
changes in the knee and patellofemoral joints.  There was no 
evidence of fracture deformity.  Also noted was the 
possibility of calcium pyrophosphate deposition disorder.  
The examiner stated that the inservice injury to the knee 
probably represented an acute knee strain more than internal 
derangement.  Although the inservice report revealed a 
diagnosis of internal derangement, the examiner stated that 
examination at that time revealed no laxity and the veteran's 
swelling resolved within six days after the fall.  
Additionally, the veteran's symptoms did not suggest chronic 
instability.  The examiner also noted that the veteran's 
degenerative changes were mild in light of his 35-year 
history of working in construction.  Also, the examiner 
stated that with respect to the finding of calcium 
pyrophosphate deposition on both knees, it should be 
correlated with the given history of an attack of gout.  The 
examiner further stated that it is more likely that the 
veteran's knee symptoms are related to this metabolic 
disorder rather than to the initial knee injury in 1950.  

As relates to the veteran's complaints of chronic 
intermittent left knee swelling, the examiner stated that it 
may not be knee effusion per se, given his history of chronic 
bilateral lower extremity edema extending all the way up to 
the knees since 1993.  Pertinent diagnoses rendered upon 
examination were history of acute left knee strain in 1950, 
resolved; probable pseudogout involving both knees; minimal 
degenerative joint disease of the knees, not unusual for the 
veteran's age; and no evidence of internal derangement of 
both knees.

II. Analysis

The veteran in this case alleges that he is entitled to 
service connection for bilateral knee disorder and gum 
disease leading to loss of teeth.  The Board acknowledges 
that in well grounded cases, a veteran is entitled to service 
connection for such disabilities resulting from disease or 
injury coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a) (1998).  In the 
present case, the veteran has failed to establish a well 
grounded claim as to both of his service connection claims.  
Essentially, the veteran has not put forth evidence that 
tends to support an etiological relationship between any 
post-service disability and his period of service.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) has held that 
in order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

Furthermore, in cases such as this one where the issues 
involve medical etiology, that is, the nexus between current 
disability and an inservice injury or disease, medical 
diagnosis, or medical causation, the veteran must offer 
competent medical evidence sufficient to support a plausible 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It 
is in this regard that the veteran's service connection 
claims fail for lack of competent evidence to establish a 
medical link between his period of military service and his 
current disabilities.  As this issue is one that requires a 
medical opinion, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. §5107(a).  Thus, if no competent evidence is 
submitted to support a service connection claim, the claim 
cannot be well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  Moreover, the veteran has not submitted evidence 
to demonstrate that he is medically qualified and 
sufficiently skilled to render a medical opinion competent.

Significantly, the evidence in this case, viewed as a whole, 
reflects that the veteran experienced an inservice injury 
during at least one parachute jump.  At that time, the 
veteran was diagnosed with internal derangement, moderate, of 
the left knee.  No pertinent findings were evident from an x-
ray study and no other injury associated with that parachute 
jump was reported in the record.  The Board notes that there 
is no evidence of complaints or treatment during service 
related to the right knee.

After separation from service, there are no clinical data to 
demonstrate any residual disability related to the inservice 
injury to the left knee.  Furthermore, medical records 
pertinent to any complaints of the lower extremity first 
appear in 1993, forty-three years after separation from 
service.  At that time, the veteran complained of swelling in 
the lower extremities and was diagnosed with secondary pedal 
edema to the knees and lower extremity swelling of unknown 
etiology.  

However, most significant in the Board's decision are 
objective findings from the January 1997 VA examination in 
which the examiner related the inservice knee injury to an 
acute knee strain, subsequently resolved, rather than to 
internal derangement.  The examiner reasoned that at the time 
of the 1950 diagnosis of internal derangement, there was no 
evidence of laxity and the veteran's swelling resolved within 
six days after the initial injury.  Additionally, the 
veteran's symptoms did not suggest any chronic instability.  
The examiner further noted that it is more likely that the 
veteran's knee symptoms are related to the bout he 
experienced previously with gout rather than to the initial 
knee injury in 1950.  Overall, the examiner concluded that 
the injury to the left knee resulted in acute left knee 
strain in 1950, thereafter resolved.  

Thus, in this respect, post-service manifestations of the 
veteran's knee disorder first appear in clinical outpatient 
reports over forty years after separation from service. 
Further, although the veteran has had instances of swelling 
and edema in the lower extremity post-service, there is no 
evidence in the record that tends to suggest that the edema 
diagnosed in the lower extremity bears an etiological 
relationship to the inservice incident that resulted in 
injury to the left knee.  Essentially, there is no evidence 
which associates any current knee disability with his 
service.  Thus, in this regard, overall, the evidence of 
record does not tend to support that the veteran developed a 
knee disability that is attributable to his service.  
Therefore, the veteran has failed to meet his requirement to 
establish a well grounded claim.

Further, as relates to the veteran's claim of entitlement to 
service connection for gum disease that lead to loss of 
teeth, the veteran's claim also fails.  First, there is no 
evidence of gum disease or injury to the gums during service.  
Secondly, there is no evidence post-service that links loss 
of teeth to the veteran's period of service.  The issue in 
this case requires competent medical evidence, and as such, 
lay testimony is insufficient to establish a well grounded 
claim.  See Grottveit at 93.  As stated above, the veteran 
has not put forth evidence that he is medically skilled and 
trained so as to render a medical opinion competent.  He may 
testify to the inservice incident; however, he may not draw 
medical conclusions that such incident resulted in injury to 
his gums so as to link subsequent loss of teeth to such 
injury.  Overall, there is no evidence to suggest that the 
parachute jump in service also affected his gums.  No 
treatment, complaints, findings, or any pertinent clinical 
data associated with the veteran's period of service are of 
record.  Further, during a dental examination in 1996, the 
diagnoses rendered were edentulous, mild erythema on palate - 
palatal denture stomatitis; absolutely no mention of a 
correlation between the veteran's dental disorder and service 
is of record.  Thus, in this respect, the veteran has failed 
to establish a well grounded claim.  

Consequently, the Board concludes that there is no medical 
evidence of a nexus between the veteran's service and any 
post-service knee disorder or gum disease leading to loss of 
teeth.  Therefore, the veteran's claims for service 
connection are not well grounded and must be denied.


ORDER

Entitlement to service connection for bilateral knee disorder 
and gum disease leading to loss of teeth is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

